DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/22 has been entered.

Summary of Amendments
Claims 1, 3-16 and 18-30 have been previously presented.

Terminal Disclaimer
The terminal disclaimer filed on 04/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10/13/2040 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1 and 16, Vincent et al.(US 2008/0291217) teaches rendering building image models of a building of interest from a given street location using metadata (0077 lines 12-18). However, prior art fails to teach receiving a desired estimate analysis related to the building object within the imagery, wherein the desired estimate analysis comprises a requested dimension of the building object; determining, for each of the received input cameras images, whether a minimum criterion is met, wherein the minimum criterion indicates applicability for constructing a multi-dimensional building model based on the desired estimate analysis; aggregating an image set comprising each of the input camera images meeting the minimum criterion; constructing a base multi-dimensional building model of the building object from the aggregated image set; and returning a responsive estimate based on the constructed base multi-dimensional building model, wherein the responsive estimate comprises the requested dimension of the building object. Therefore claims 1, 3-16 and 18-30 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 04/18/22, with respect to claims 1, 3-16 and 18-30 have been fully considered and are persuasive. Therefore, the double patenting rejection of claims 1, 3-9, 14-24, 29 and 30 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649